                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Southern District of New York

                                                  United States Disfrict Cowfhoiise
                                                  300 Qnarropas Street
                                                  White Phms. New York 10601



                                                  November 21,2019
BY EMAIL
The Honorable Paul E. Davison
United States Magistrate Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

       Re: United States v. Chaskel Landau^ et al., 19 mag 10886


Dear Judge Davison:


       The Government respectfully requests that the currently sealed complaint in the above-
referenced case be unsealed. The Government will also serve a copy of this letter on defense
counsel. The Government is available to answer any questions the Court may have.



                                           Very truly yours,


                                           GEOFFREY S. BERMAN
                                           United States Attorney




                                       by: /s Mathew Andrews
                                           Mathew Andrews
                                           Assistant United States Attorney
                                           (914)993-1920




                                                                   HonTP^ttfE. Davison, U.S.MJ.

                                                                       U;ZI
